Case 3:11-cv-05479-PGS-LHG Document 587 Filed 05/01/19 Page 1 of 1 PageID: 10894


COHN LIFLAND PEARLMAN HERRMANN & KNOPF                                                               LLP
 COUNSELLORS AT LAW

PARK 80 WEST - PLAZA ONE 250 PEHLE AVE. SUITE 401 SADDLE BROOK N.J. 07663 201-845-9600 FAX 201-845-9423
                                                                              General E-mail: clphk@njlawfirm.com
                                                                              Internet Address: www.njlawfirm.com

                                                           PETER S. PEARLMAN, ESQ. Email: psp@njlawfirm.com
                                                           Direct Dial: 551‐497‐7131 / Cell Phone: 201‐709‐0597




                                                May 1, 2019

  VIA ECF
  Honorable Lois H. Goodman, U.S.M.J.
  United States District Court for the District of New Jersey
  Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
  402 East State Street, Room 7050
  Trenton, New Jersey 08608

                 Re:     In Re Effexor XR Antitrust Litigation
                         Civil Action No.: 3:11-cv-5479 (PGS/LHG) (Lead)

  Dear Judge Goodman:

         I write to follow up on our letter to Your Honor of April 30, 2019 (ECF No. 586)
  concerning Plaintiffs’ Motion to Compel Zydus Pharmaceuticals U.S.A. and Cadila Healthcare
  Limited (together, “Zydus”) to Produce Documents (ECF No. 581) in the above-referenced action.

         Since serving that letter Plaintiffs have conferred with Zydus’s counsel by phone, and have
  another telephone conference with Zydus scheduled for tomorrow. We hope to be able to reach
  agreement on some or all of the documents requested in Plaintiffs’ motion within the next week.
  Accordingly, at Zydus’s request, we write to ask that Your Honor briefly defer any ruling on this
  motion until May 13.

         For avoidance of doubt, Plaintiffs reserve all rights, including the right to argue that this
  motion is uncontested due to Zydus’s failure to timely oppose it.

                                                Respectfully yours,

                                                /s/ Peter S. Pearlman
                                                Peter S. Pearlman

  PSP:mds

  cc:    James Nealon, Esq. (Via E-Mail James.Nealon@withersworldwide.com )
         All Counsel of Record (Via ECF)
